      Case 4:21-cr-00009 Document 49-2 Filed on 04/19/21 in TXSD Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

 UNITED STATES OF AMERICA                   §
                                            §
 v.                                         §         Criminal No. 4:21-cr-00009
 ROBERT T. BROCKMAN                         §
                                            §


                                [PROPOSED] ORDER

       For good cause shown, Mr. Brockman’s Supplemental Unopposed Motion to

Modify Competency Hearing Scheduling Order is GRANTED and the Court hereby

modifies the Competency Hearing Scheduling Order to reflect the following deadlines:

          1. The hearing shall be held before this Court on September 13, 2021.

          2. The psychiatric or psychological examinations shall be completed no later

             than May 31, 2021.

          3. The examiners shall prepare their written reports and provide them to counsel

             no later than June 21, 2021.

          4. Any additional expert reports from either party shall be due no later than

             August 6, 2021.

          5. Post-hearing briefs shall be due as follows:

                a. The Government’s post-hearing brief, if any, shall be filed no later

                    than October 15, 2021.

                b. The Defendant’s opposition brief, if any, shall be filed no later than

                    November 5, 2021.
Case 4:21-cr-00009 Document 49-2 Filed on 04/19/21 in TXSD Page 2 of 2




          c. The Government’s reply brief, if any, shall be filed no later than

              November 12, 2021.

    6. Pursuant to Title 18, United States Code, section 3161(h)(1)(A), the period

       of delay resulting from the competency examination and proceeding,

       including from the execution of this Order, until at least November 12, 2021,

       shall be excluded from computing the time within which time must

       commence in this dispute..


 So ORDERED, this ______ day of __________, 2021.


                                          _________________________________
                                          George C. Hanks, Jr.
                                          United States District Judge




                                    -2-
